Title: To Thomas Jefferson from Robert Patterson, 29 June 1805
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Saturday evening June 29th. 1805
                  
                  On the receipt of your favour of the 13th. announcing the resignation of Mr. Boudinot, and your pleasure in appointing me as his successor, I entered into a free communication with him on the subject of the mint. He has shown me the most friendly attention, & has formally introduced me to the other Officers of the institution; from whom I doubt not to experience the most cordial co-operation.
                  But Sir, the commission, which you were pleased to signify should be forwarded in due time, has not yet been received—I can therefore only take personal charge of the Mint, on Monday next, when Mr. Boudinot wishes to deliver it over to me; but will refrain from signing warrants, or doing any other official act, till fully authorized, or further instructed.
                  I am, Sir, with sentiments of the highest respect & esteem, Your Most obedt. Servt.
                  
                     R. Patterson 
                     
                  
               